Title: Tobias Lear to Lovell and Urquhart, 16 December 1792
From: Lear, Tobias
To: Lovell & Urquhart

 

Gentlemen,
Philada 16th Decr 1792.

In reply to your Letter of the 10th inst: to the President of the United States, I have to inform you, that upon receipt of your letter to him of the 8th of Novr, the sum of £25–10—Virginia Currency was paid to Messrs John Field & son agreeably to your desire expressed in said Letter—and their receipt therefor, dated the 16th of Novr is taken upon the Letter.
As it was presumed that Messrs Field & son would have advised you of this payment having been made, it was not thought necessary to do it on the part of The President. I am Gentlemen &c.

T. Lear.

